Citation Nr: 1621437	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for generalized anxiety disorder with panic attacks, depression and chronic insomnia.

2.  Entitlement to an increased evaluation in excess of 10 percent for left carpal tunnel syndrome.

3.  Entitlement to an increased evaluation in excess of 10 percent for right carpal tunnel syndrome.

4.  Entitlement to an increased compensable evaluation for left knee patellofemoral pain syndrome.

5.  Entitlement to an increased compensable evaluation for right knee patellofemoral pain syndrome.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) in July 2012.  A statement of the case (SOC) was provided on January 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on February 2014.

The Board additionally notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating based upon individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.   Here, the record does not show, nor does the Veteran contend that he is unable to work due to his bilateral carpal tunnel syndrome.  As such, the issue of TDIU is not currently before the Board and it shall not be discussed any further in the decision regarding entitlement to evaluations in excess of 10 percent for the Veteran's carpal tunnel syndrome.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased evaluation in excess of 30 percent for generalized anxiety disorder with panic attacks, depression and chronic insomnia, as well as entitlement to increased compensable evaluations for bilateral knee patellofemoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome is manifested throughout the period of appeals by, at most, mild impairment resulting from mild numbness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected left carpal tunnel syndrome are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected right carpal tunnel syndrome are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Specifically, in a letter dated in April 2012, VA provided notice to the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish the degree of disability and the effective date in accordance with the requirements in Dingess, supra.

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to matter herein decided.  38 C.F.R. §§ 3.159(b), (c), (e).  The evidence associated with the claims file consists of the service treatment records (STRs), service personnel records, private treatment records, VA outpatient treatment records, a VA examination report, and the Veteran's statements.

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection and increased evaluation.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  The resulting medical opinions are considered adequate for adjudication purposes, because they were based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  Hence, the Board finds that VA examinations, in tandem with the other VA and private medical reports of record, may be accepted as adequate without further VA examination.  38 C.F.R. § 3.326.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's bilateral carpal tunnel syndrome is currently evaluated as 10 percent disabling for each extremity in accordance with the Schedule of Ratings for Neurological Conditions and Convulsive Disorders.  38 C.F.R. § 4.124a, DC 8515.  A 10 percent evaluation is warranted for incomplete paralysis of the median nerve that is mild for both major and minor extremities.  Id.  A 20 percent evaluation is warranted for incomplete paralysis that is moderate for the minor extremity.  Id.  A 30 percent evaluation is warranted for incomplete paralysis that is moderate for the major extremity.  Id.  A 40 percent evaluation is warranted for incomplete paralysis that is severe for a minor extremity.  Id.  A 50 percent evaluation is warranted for incomplete paralysis that is severe for a major extremity.  Id.  A 60 percent evaluation is warranted for complete paralysis of the minor extremity that results in the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  A 70 percent evaluation is warranted for complete paralysis of the major extremity that results in the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his (or her) claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends that his service-connected bilateral carpal tunnel syndrome is worse than reflected by his current evaluation of 10 percent for each extremity.  In this regard, the Veteran has provided statements that he suffers from near-constant severe pain in his upper extremities, vague complaints of numbness and tingling, and interference with gripping ability after prolonged use.

A review of the Veteran's outpatient treatment records reveals that the Veteran has been followed for his carpal tunnel syndrome.  Notations have generally found that the Veteran has complained of unspecified pain, but have not provided indication of severity or type.  It has been indicated that the Veteran has also complained of numbness, but without specification of severity and that his manifestations mostly occur at night.  The Veteran was prescribed nighttime splints.

The Veteran was provided with a VA examination in December 2013.  At the examination, the Veteran complained of symptoms with onset in 2005 that result in vague numbness and tingling from the proximal forearms to the fingers, primarily at night.  This is lessened by the use of night wrist splints.  He also complained of cramping in his hands after repetitive use.  It was noted that the Veteran is right-hand dominant.  Upon objective testing, the examiner found that the Veteran only showed objective evidence of mild manifestations of incomplete paralysis, such as mild numbness without pain, paresthesias, or dyesthesias.  Muscle strength testing was all normal with no atrophy.  Reflexes were normal for all extremities.  Sensory testing was normal for all extremities.  There were no trophic changes and the Veteran's gait was normal.  The Veteran was diagnosed with bilateral carpal tunnel syndrome.  All testing of the Veteran's median nerve was negative.  The functional effects of the Veteran's condition was that his hands will cramp after prolonged use.

Analysis

Based on the above, the Board finds that the Veteran's bilateral carpal tunnel syndrome has only shown objective evidence of mild manifestations of incomplete paralysis, such as mild numbness without pain, paresthesias, or dyesthesias, throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show manifestations that are at least of a moderate nature, such as worsened pain, numbness, paresthesias, or dyesthesias.  As the Veteran has not shown such higher manifestations during the period of appeal, an evaluation in excess of 10 percent is not warranted.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for a bilateral carpal tunnel syndrome with mild symptoms are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the bilateral carpal tunnel syndrome at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected bilateral carpal tunnel syndrome.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including complaints of mild numbness, are adequately contemplated by the rating criteria under Diagnostic Code 8515.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's bilateral carpal tunnel syndrome presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an increased evaluation in excess of 10 percent for left carpal tunnel syndrome is denied.

Entitlement to an increased evaluation in excess of 10 percent for right carpal tunnel syndrome is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

The Veteran claims that his service-connected generalized anxiety disorder with panic attacks, depression and chronic insomnia, and bilateral patellofemoral pain syndrome are worse than reflected by the current evaluations of 30 percent and 0 percent for both extremities respectively.

The Veteran was provided VA examinations for his claimed conditions in December 2013.

At the VA psychiatric examination it was noted that the Veteran reported experiencing chronic anxiety and depression, irritability and one episode of a violent outburst in 2012 when, during an argument with his fiancé, he threw a cat which suffered a mild concussion from the resulting collision with a planter.  The Veteran noted repeatedly and consistently that he has had a lifelong problem with anger control and abusive behavior which preexisted at a significant level prior to his enlistment into military service.  Records subsequent to the event with the cat show significant moderation of your anger with no reported outbursts.  The examiner, upon objective testing, noted that the Veteran displayed a depressed mood, a difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The
examiner felt that a more appropriate diagnosis would be mood disorder with intermittent explosive disorder.  It was the examiner's impression that the Veteran's condition, overall, causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with generally satisfactory functioning displaying normal routine behavior, self-care and conversation.

Since that examination, the Veteran has submitted statements, including his February 2014 VA Form 9, indicating a worsening of his condition, to include symptoms of panic attacks and anxiety attacks, as well as an inability to maintain regular attendance at school due to anxiety, depression, and stress. 

At the VA orthopedic examination, the examiner noted findings of bilateral patellofemoral syndrome.  Range of motion testing noted right knee flexion to 140 degrees and extension to 0 degrees.  Left knee range of motion noted findings of flexion to 140 degrees and flexion to 0 degrees.  There was no objective finding of painful motion.  The examiner indicated that the appellant had pain or tenderness to both knees.  The examiner confirmed the appellant's diagnosis and indicated that the condition was active.

Since that examination, the Veteran has submitted statements, including his February 2014 VA Form 9, indicating a worsening of his condition, to include symptoms that his knees pop and locks up on him. When going downhill they buckle.  He feels a catch and release in his knees when he walks.  These complaints were not noted on the December 2013 VA examination.

The Board finds that the Veteran has reported worsening symptoms of his service-connected generalized anxiety disorder with panic attacks, depression and chronic insomnia, and bilateral patellofemoral pain syndrome since his last VA examinations in December 2013 and, therefore, new examinations are warranted. VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As such, it is necessary to obtain a new examination in order to assess the current severity of the Veteran's service-connected generalized anxiety disorder with panic attacks, depression and chronic insomnia, and bilateral patellofemoral pain syndrome, to include his claims of worsening symptoms.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled for an examination with an appropriate specialist to determine the current severity of his service-connected generalized anxiety disorder with panic attacks, depression and chronic insomnia. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In particular, the examiner should consider the Veteran's statements regarding anxiety and panic attacks as well as interference with his school attendance due to anxiety, depression, and stress.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. The Veteran should also be scheduled for an examination with an appropriate specialist to determine the current severity of his service-connected bilateral patellofemoral pain syndrome. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In particular, the examiner should consider the Veteran's statements regarding symptoms of popping and locking in his knees.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


